EXHIBIT A
                                                    Get the Facts:
 If you were treating your own child, which would you choose?
                                                                                                                  Over the counter and
                                                                                                                                                                        Nit Picking and
Treatment options:                                                                   Sklice                          other topical
                                                                                                                                                                           Combing
                                                                                                                       treatments

                      3 step process- utilizing
    Treatments           the Air Alle FDA cleared                                        1                                           2+                                          3 to 4
     required                medical device

                                                                                                                     Permetrine, Benzyl
      Toxins                          none                                  Ivermectin, .5%                           alcohol, Lindane,                                           none
                                                                                                                         Malathion


                        100% effective on      76% in one study and
                                                                                                                   1% - 86% for live lice                           None. Depends on
Clinical test results both live lice and their 71% in another study
                                                                                                                          only                                           person.
                             nits/eggs           for live lice only



Combing required               Not needed                                      Not needed                                          Yes                                             Yes
                       Complimentary removal of empty egg                                                                                                         Any missed eggs or live bugs can lead to
                          casings for cosmetic purposes                                                                                                                        recurrence



                                                                     Consult your physician if you
                                                                    are pregnant or breastfeeding,
                                                                          have allergies or skin
                                                                       conditions. Can cause eye                    Flameability, age
                                                                    irritation or burning sensation               restrictions, seizures, No warnings; but high
                                                                       on skin. Not to be used on
     Warnings                        None                             children less than 6 months
                                                                                                                   death in infants, do       likelihood of
                                                                     old. Effects of an overdosage                not use if pregnant or       recurrence
                                                                         include rash, dizziness,                     breastfeeding
                                                                      vomiting, diarrhea, seizure,
                                                                      abdominal pain, ataxia and
                                                                      paresthesia; among others
                     *Goates, B.M.,Atkin, J.S.,Wilding, K.G,        Sklice Lotion Efficacy & Safety. (2013).     *Ovide.(2011). Retrieved from                  A Nit Picker is Essential to Effective Head
                     Birch, K.G., Cottam, M.R., Bush, S.E.,         Retrieved from http://                       http://www.drugs.com/pro/ovide.html -          Lice Treatment. (2013). Retrieved from
                     Clayton, D.H.,(2006, November 1). An           www.sklice.com/hcp/efficacy-side-            Ovide Official FDA information, side effects   http://www.Choosinghairstyle.com/a-nit-
                     Effective Nonchemical Treatment for Head       effects.html-Sklice Lotion Side              and uses. (revised version 12/2011).           picker-is-essential-to-effective-head-lice-
                     Lice: A Lot of Hot Air. Pediatrics , 118(5),   Effects|Efficacy, 2013 Sanofi Pasteur Inc.   *What Did The Clinical Trials Show?.(2011)     treatment.
                     1962-1970. Retrieved from                      last modified: 15-September-2013             Retrieved from http:// www.Natroba.com
                     http://www.pediatrics.org/cgi/content/full                                                  /about - Natroba-clinical-trials.html -
   Reference list    /118/5/1962.
                     *Fassler, J.E.(2012, February). A New
                                                                                                                 Clinical Trials - Natroba.
                                                                                                                 *Lindane. Retieved from http:// www.
     citations       Treatment Approach to Pediculosis                                                           drugs.com/monograph/ lindane.html -
                     Utilizing the Lousebuster TM Device                                                         Lindane Monograph for Professionals -
                     (renamed Air Alle) and Safe, Nontoxic                                                       Drugs.com
                     treatment solutions.(Abstract #:201221)                                                     *Permethrin. Retrieved from http://www.
                     Pediatric Infectious Disease Society. St.                                                   kidsheadlice.com/permethrin.html -
                     Jude Pediatric Infectious Diseases Research                                                 Permethrin - Not The Best Treatment for
                     Conference, Programs & Abstracts.                                                           Head Lice. (2009-2013)



                                             www.PediatricHairSolutions.com
